Citation Nr: 0521882	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-08 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from July 1983 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

By way of procedural background, the Board notes that the 
veteran filed his claim for service connection for a 
bilateral knee disorder in March 1999.  His claim was denied 
in April 1999.  Thereafter, the veteran perfected an appeal 
as to this issue in May 1999.

Under regulations issued after enactment of the Veterans 
Claims Assistance Act, discussed below, and effective 
February 22, 2002, the Board issued an internal memorandum 
dated in November 2002 in this matter, which sought to 
conduct evidentiary development in this appeal, without 
remanding the case to the RO.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in August 2003, when the Board determined that the 
development requested was incomplete, the issue was remanded 
to the RO.  In a subsequent rating decision dated in April 
2005, the RO granted service connection for patellofemoral 
syndrome of the left knee.  This represents a full grant of 
the benefits sought on appeal.  Therefore, the Board will 
confine this discussion to the issue as set forth above, 
i.e., service connection for a right knee disorder.

The Board's August 2003 remand indicated the veteran should 
be scheduled for a neurological examination.  The veteran 
indicated in a January 2005 written statement that he had 
missed his appointment, and wanted to be rescheduled.  
However, the Board notes that the veteran did undergo a VA 
psychological examination in January 2005.  This satisfies 
the requirements of the Board's August 2003 remand.
FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a right knee disorder, to include arthritis, that is 
related to his active military service, nor was arthritis 
manifested within year after the veteran's separation from 
service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, nor was arthritis manifested within the first post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An August 1984 service medical record shows the veteran 
complained of right posterior knee pain.  It was noted to be 
the second occurrence of this problem, with the first having 
been five months before.  It had been diagnosed as torn 
ligaments.  On examination, the right knee ligaments were 
intact.  Muscle strength was decreased.  There was no 
evidence of redness or an inflammatory process.  There were 
no significant abnormalities.  The clinical assessment was of 
a strained muscle of the right knee.

A June 1989 service medical record shows the veteran 
complained of pain in both knees for three months.  He 
indicated he fell while rappelling and landed on both knees.  
He went through rehabilitation, but with no relief.  The 
assessment was "rule out" strained patellar tendon and 
probable patellofemoral syndrome.

In July 1989, the veteran reported a history of a knee 
problem.  On examination, the veteran's lower extremities 
were reported to be normal, and no knee disorders were noted.

VA outpatient treatment records dated from August 1991 to 
January 1995 show the veteran complained of bilateral knee 
pain.

In August 1999, the veteran underwent VA examination.  The 
claims file was available and reviewed.  The veteran said he 
had been employed in asbestos abatement until 1993, then 
worked as a warehouse employee until September 1998.  He 
reported having had multiple minor injuries during service, 
with several clinic visits in 1989 prior to his service 
separation.  He said that, at the time of his discharge, he 
had no significant complaints with regard to his knee but did 
acknowledge a history of difficulty with his knee.

Currently, the veteran walked with a cane.  He exhibited 
numerous pain behaviors.  He requested pain medication from 
the examiner.  He denied any locking, catching, giving way, 
or swelling.  He simply described intense pain, in the left 
more than the right knee, primarily over the anterior and 
anteromedial aspect of the knee.

The examiner reviewed the veteran's May 1995 MRIs of both the 
right and left knees.  They showed no fracture or osseous 
abnormality, no definite meniscal or ligamentous injury, no 
significant effusion, and no significant arthritis change.

On examination, the veteran showed numerous pain behaviors.  
There was no right knee effusion.  Range of motion was 
normal.  X-rays of the knees were within normal limits.  The 
impression was patellofemoral syndrome, by history, mild.

Based upon this evaluation, the examiner could not explain 
the veteran's current knee complaints, based upon the 
injuries in service.  In the examiner's opinion, the veteran 
had sustained, at most, self limiting, self assertive soft 
tissue injuries, which probably would have resolved after 60 
to 90 days, without sequelae.  The examiner found no evidence 
in the medical record to support a contention of a 
significant meniscal or ligamentous injury.  He did not find 
in the medical record any evidence of an arthritic condition 
in either knee.  In his opinion, there was no functional 
impairment in either knee.  He suggested a neuropsychiatric 
evaluation, with consideration of a possible somatoform 
disorder.  Objective evaluation of the knee did not 
correspond to his subjective complaints.  The examiner 
believed that the veteran's assertions of pain and limited 
range of motion were not valid.

In March 2003, the veteran underwent another VA examination.  
The examiner reviewed the claims file.  The veteran related 
injury to his knees in 1989.  He described landing on his 
feet and experiencing knee pain.  He described receiving 
physical therapy.  The file review supported multiple 
evaluations for left and right patellofemoral syndrome, but 
no surgery was performed.  The medical records showed 
diagnoses of patellofemoral syndrome in 1991, 1994, and 1995, 
but there were no recent medical records for the knees.  The 
examiner noted that a 1995 MRI showed no significant evidence 
of abnormalities.  Currently the veteran described left much 
more than right knee pain.

On examination, the veteran manifested significant pain 
behavior.  He asserted an inability to get up out of a seated 
position without holding his knees out completely straight.  
This included both knees, although he stated that he had 
significant symptoms on only the right at this time.  He had 
full range of motion of the right knee.  He had complaints of 
pain with even light palpation over the superior aspect of 
the knee, but there was no effusion and no instability.  He 
had no meniscal signs.

X-rays of both knees showed no significant degenerative 
abnormality.  The examiner reported that, perhaps, at most, 
one might describe some early medial joint line changes, but 
no other significant abnormalities were noted.  The 
impression was patellofemoral syndrome by history, left worse 
than right.

Based upon this single evaluation, the examiner was unable to 
explain the veteran's current manifestations of the knee 
problems based upon the injury event at issue.  The veteran's 
significant functional overlay and pain behaviors made this 
examination very difficult; however the objective findings 
certainly did not support the subjective complaints.  The 
examiner expressed that, certainly, there could be found no 
evidence to suggest that the veteran had any other 
significant abnormal intra-articular processes, particularly 
based on the objective radiographic studies and the clinical 
assessment undertaken on that date.

In January 2005, the veteran again underwent VA examination.  
He reported using no gait aids.  He indicated that his right 
knee currently gave him discomfort primarily along the medial 
aspect.  He said his left knee occasionally locked and gave 
him pain along the medial aspect of the knee and medial 
patellofemoral joint.  He stated he had difficulty kneeling, 
squatting, or climbing.  He described no recent flare-ups.  
He said his discomfort worsened with repetitive activities.

Upon clinical evaluation, the veteran had a normal gait.  
Examination of the right knee revealed full active range of 
motion, with no effusion.  There was no evidence of 
instability on anterior or posterior drawer sign, or anterior 
Lachman's sign.  He had no varus or valgus instability.  The 
veteran had no complaints of discomfort to palpation around 
the patellofemoral articulation, and no pain to palpation 
along the joint lines.  X-ray examination showed minimal 
degenerative changes through the medial joint lines, 
bilaterally.

The clinical impression was patellofemoral syndrome, left, 
mild.  The examiner was unable to document any ongoing 
difficulties with regard to the right knee.  The veteran's 
left knee patellofemoral symptoms were significantly mild.  
He manifested none of the previously remarkable findings 
consistent with symptom-magnification and non-organic pain 
behaviors.  His disability with regard to his knee would be 
considered negligible at this time, based upon objective 
clinical and radiographic findings.  In the examination, 
active range of motion was equal to passive range of motion 
unless otherwise stated.  The veteran described no additional 
effects of the condition on his usual occupation or daily 
activities.

An April 2005 addendum to a VA examination indicated that, 
after reviewing the medical records, the examiner stated that 
it appeared that the veteran's complaints of left knee pain 
had been consistent over the years, and as such it was at 
least as likely as not that his left knee disability was 
associated with left knee patellofemoral syndrome diagnosed 
in service.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a February 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed May 1999 statement of 
the case (SOC) and August 1999, December 2000, July 2002, and 
April 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the April 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  The veteran's 
claim appears to include arthritis of the right knee.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has claimed that his right knee was injured in 
service and that he now has a right knee disability that is 
related to that injury.  The service medical records do show 
that the veteran was diagnosed with patellofemoral syndrome 
of both knees while in service.  However, his knees were 
reported as normal upon his discharge from service in 1989.

As indicated above, the veteran must not only demonstrate an 
injury in service, but must also show that he has a current 
disability related to that injury.  A review of the veteran's 
several VA examination reports shows that no disorder was 
ever found for the veteran's right knee.  Certainly, the 
veteran did complain of pain.  However, none of the examiners 
diagnosed any right knee disorder.  In fact, the examiners 
commented that the veteran's objective examination did not 
correlate with his description of right knee pain. 

Judicial precedent holds that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  See also Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1362 (Fed. Cir. 2001) (declining to reach the 
question of whether the claimant's pain was statutorily 
compensable, and dismissing in part and vacating in part 
Sanchez-Benitez v. West on other grounds).  Therefore, the 
Board concludes that, other than the veteran's description of 
pain, there is no indication that he has a current disability 
in his right knee.  Without a diagnosis of a right knee 
disability, the Board cannot grant the veteran's claim.

As already indicated above, the veteran's claim for service 
connection for a left knee disability was granted by the RO 
in April 2005, because there is a record of a left knee 
disability that is related to his injury in service.  There 
is no such corresponding evidence of a right knee disability, 
nor is there evidence of arthritis in the right knee being 
manifested in the first post-service year.

The Board recognizes that the veteran believes that he has a 
current right knee disability that is related to his in-
service injury.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Consequently, as the evidence preponderates against the claim 
for service connection for a right knee disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for a right knee disorder, to include 
arthritis, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


